DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed December 13, 2020, has been received and entered.
	Claims 8 and 9 are canceled.
	Claims 1-7 and 10-12 are pending and examined on the merits.

Notice Re: Prior Art Available Under Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1-6, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (WO 2015/154013. Previously cited) in view of Kav (Journal of Microbiological Methods. 2013. 95: 272-279) and Eon-Duval (Biotechnology and Bioengineering. 2003. 83(5): 544-553).
Anderson discloses methods and kits for extracting DNA from samples which contain humic acids (abstract), wherein humic acid is a major organic constituent of soil, peat, coal, etc. (page 5, lines 4-6).  The methods of Anderson may be used to extract DNA from a wide range of samples, including manures and other fecal matter (page 6, first paragraph; in particular, lines 1-2 and 17).  Anderson refers to the samples as “soils,” but points out that the method may be carried out on samples that are not soils (page 6, lines 24-27).  The sample reads on a ‘biological sample,’ and in particular at least reads on a biological sample selected from ‘stool’ (manures and other fecal matter) and ‘soil’ of instant claim 10.  The method of Anderson is summarized on comprising steps i)-vii) (page 3, lines 12-22).  See also Figure 4 which illustrates schematically an example of the Anderson invention (page 11, line 28).  Steps i)-vii) of Anderson will be discussed in further detail as they relate to the claimed invention.
The method of Anderson comprises the first two steps of i) combining the sample with an extraction medium, and ii) disrupting the cells in the sample to release DNA from said cells into the extraction medium (page 3, lines 13-15).  For these two steps, the method of Anderson involves selecting appropriate reagents and conditions for breaking open (lysing) the bacterial 
The mixture obtained from mixing or combining the sample (e.g. soil) with the extraction buffer (i.e. step i) of Anderson) is then subjected to mechanical disruption of the cell walls and/or membranes, such as beadbeating (page 8, last paragraph) – this is directed to step ii) of Anderson.  For beadbeating, the combination of sample, extraction buffer, and suitably sized beads are subjected to strong agitation, e.g. by violent shaking for a period of time sufficient to release break open the cells and release the DNA (page 9, lines 4-6).  There is no teaching of subjecting the mixture of sample, extraction buffer, and beads (reading on ‘biological sample-bead solution’) to heat treatment.  See also page 15, lines 10-23, describing details regarding beadbeating for Example 1.  It is apparent from this example that no heating is applied to the mixture.  As such, steps i) and ii) demonstrate that Anderson discloses step (a) of instant claim 1.

	The next step is step v) of precipitating the DNA from the extraction medium by adding organic alcohol and salt in a quantity sufficient to precipitate the DNA (page 3, lines 19-20).  In particular, Anderson discloses that the DNA in the supernatant (obtained from centrifugation to remove a humic acid precipitate) is concentrated by precipitation using an organic solvent, which is generally an alcohol, and may require a high salt concentration (page 9, 28-32).  Alternatively, 
The precipitated DNA is separated from the alcohol, e.g. using centrifugation, after which the supernatant is discarded (page 10, lines 9-11).  The next steps of the method of Anderson are step vi) of resuspending the precipitated DNA in a resuspension medium; and step vii) of purifying the resuspended DNA (page 3, lines 20-22).  Regarding these final steps, Anderson discloses that the DNA pellet is resuspended in a desired volume of running buffer with a low salt concentration and purified using gel filtration (page 10, lines 15-16).  Also, when discussing an exemplary embodiment of the invention illustrated in Figure 4, Anderson teaches that the purification can be, for example, by size exclusion chromatography, e.g. using a spin chromatography protocol (page 12, lines 6-8).  

Anderson differs from the claimed invention in that Anderson does not expressly disclose step (c) of performing a repurification by adding a 1.0 to 5.0 M sodium sulfate (Na2SO4) solution to the extraction medium containing DNA (reading on ‘the solution thus purified’) obtained after step iv) of Anderson; and then step (d) of extracting nucleic acids from the repurified solution.
 Kav teaches that natural plasmids residing within microbial environments has remained largely unexplored (abstract).  Kav highlight the significance of plasmids, noting that plasmids isolated from different environments have been found to carry a diverse selection of gene functions, such as antibiotic resistance, pathogenic capabilities, detoxification of heavy metals, 
Therefore, Kav studied the rumen metagenomics plasmid population using a procedure that enables extraction of pure plasmid DNA suited for deep sequencing studies (abstract).  This procedure can be used to purify and analyze plasmids from other natural environmental niches, enabling a better understanding of these populations (page 273, left column, first paragraph).  Three protocols, protocols A, B, and C, were tested to study their effectiveness in extracting plasmids from natural environments (page 273, left column, last full paragraph through page 273, third paragraph).  These protocols were performed on a bacterial pellet obtained through a process of isolating microbes from a rumen sample (page 273, left column, second-to-last full paragraph).  After each protocol, a procedure was followed to remove chromosomal DNA from the purified plasmids (Figure 1 on page 274; page 273, right column, last full paragraph).
Eon-Duval investigated the use of high salt solution to precipitate RNA in a pharmaceutical-grade plasmid DNA purification process.  Final plasmid preparations should be free of host cell proteins, chromosomal DNA, RNA, and endotoxins (page 544, left column, last paragraph).  One strategy for separating DNA from RNA involves the selective precipitation of the impurity (RNA) while the molecule of interest (plasmid) remains in solution (page 544, last paragraph).  Therefore, Eon-Duval looked at the potential of several salts to precipitate RNA selectively (page 545, first paragraph).  Bacteria was lysed, and precipitated material including cell debris, most chromosomal DNA, and some RNA and proteins was removed by 
Before the effective filing date of the claimed invention, it would have been obvious to purify and extract plasmid DNA after performing step iv) of separating extraction medium comprising DNA from precipitated humic acids, when performing the method of Anderson.  One of ordinary skill in the art would have been motivated purify and extract plasmid DNA from the sample (e.g. soil, manures and other fecal matter) since, as pointed out by Kav, extracting purified plasmids from environmental samples would greatly advance the study of plasmids which are significant in that they have various functions (e.g. antibiotic resistance, pathogenic capabilities), and have a fundamental role in the survival and adaptation of bacterial populations.  
In order to purify plasmid DNA, it would have been obvious to have added 1.5M sodium sulfate to the extraction medium comprising DNA (i.e. supernatant, see page 9, lines 24-28 of Anderson) after performing step iv) of Anderson, according to the technique of Eon-Duval.  One of ordinary skill in the art would have been motivated to do this in order to remove RNA (which would precipitate out due to treatment with sodium sulfate) and obtain 100% plasmid recovery wherein the plasmid DNA is in solution.  As pointed out by Eon-Duval, a strategy for purifying 
Further still, in order to extract the plasmid DNA, it would have been obvious to have performed extraction of the plasmid DNA by any of the techniques disclosed by Kav for plasmid DNA recovery, such as phenol/chloroform and chloroform extractions (page 273, right column, first paragraph of Kav), when performing the method rendered obvious by Anderson in view of Kav and Eon-Duval.  One of ordinary skill in the art would have been motivated to do this since these plasmid extraction techniques were found by Kav to be appropriate for extracting plasmid DNA from bacteria after their lysis (see use of lysis buffer and lysozyme in protocols A and B in Figure 1 of Kav).  There would have been a reasonable expectation of extracting plasmid DNA 
As such, Anderson in view of Kav and Eon-Duval renders obvious instant claims 1, 2, and 10 (stool, soil).
Regarding instant claim 3, as pointed out above, Anderson teaches that the extraction buffer used in step i) comprises at least one detergent which encompasses detergents reading on a surfactant (e.g. SDS) (page 7, line 25 through page 8, line 3).  The final concentration of the at least one detergent in the extraction buffer is from about 0.5 to about 10%, or from about 1 to about 7.5%, or from about 1 to about 4%, along with other components (page 7, lines 29-31).  The soil (sample) is mixed or combined with the extraction buffer at exemplary ratios of buffer:soil (v/wt) in the range of from about 1:1 to about 10:1, and generally about 4:1 (page 8, lines 14-15).  If the detergent concentration is 10% in the extraction buffer and the ratio of buffer:soil (v/wt) is 1:1, then the detergent (reading on a surfactant) is present in an amount of 5% (v/v) based on the total weight of the biological sample (soil); this falls in the range of instant claim 3.  Therefore, instant claim 3 is rendered obvious.
Regarding instant claim 4, in discussing the bead beating for the purpose of disrupting cells (step ii)), Anderson teaches an example of subjecting the mixture of sample, extraction buffer, and beads to a rapid back and forth motion cycling shaking to 5000 times per minute for a period of time (page 9, lines 6-8).  A cycling shaking of 5000 times per minute converts to about 83 Hz according to the following calculation:
                
                    
                        
                            5000
                             
                            t
                            i
                            m
                            e
                            s
                        
                        
                            m
                            i
                            n
                            u
                            t
                            e
                        
                    
                     
                    ∙
                    
                        
                            1
                             
                            m
                            i
                            n
                            u
                            t
                            e
                        
                        
                            60
                             
                            s
                            e
                            c
                            o
                            n
                            d
                            s
                        
                    
                    =
                    
                        
                            a
                            b
                            o
                            u
                            t
                             
                            83
                             
                            t
                            i
                            m
                            e
                            s
                        
                        
                            s
                            e
                            c
                            o
                            n
                            d
                        
                    
                    =
                    a
                    b
                    o
                    u
                    t
                     
                    83
                     
                    H
                    z
                
            
prima facie case of obviousness exists when the claimed ranges or amounts do not overlap with the prior art but are merely close.  The cycling shaking of about 83 Hz is mathematically close to the upper limit of 80 Hz of instant claim 4.  It would have been a matter of routine optimization to have varied the cycling shaking to frequencies lower than 83 Hz, including 80 Hz which is close to the disclosed frequency, since it would have had the predictable result of causing the beads to collide with the cells of the sample which in turn would have been expected to break open the cells as sought by Anderson (page 9, lines 4-6).  Therefore, instant claim 4 is rendered obvious.
Regarding instant claim 5, as discussed above, performing the step of removing unwanted soil particles and microbial debris (e.g. by centrifugation or filtration); step iii) of precipitating humic acids using ammonium acetate; and step iv) of separating extraction medium comprising the DNA from precipitated humic acids (e.g. by centrifugation) of Anderson reads on step (b) of instant claim 1.  Since the unwanted soil particles and microbial debris can be removed by centrifugation or filtration (page 9, lines 14-16 of Anderson) and separation extraction medium comprising the DNA from precipitated humic acids can be performed by centrifugation (page 9, lines 26-27 of Anderson), then the purification of step (b) is carried out through centrifugation or filtration.  Therefore, instant claim 5 is rendered obvious. 
Regarding instant claims 6 and 11, the references differ from the claimed invention in that they do not expressly disclose that the treatment with 1.5 M sodium sulfate solution (reading on step (c) of instant claim 1) is carried out through centrifugation or a heat treatment.  However, centrifugation has been taught in Anderson to remove certain solids (e.g. soil particles, microbial debris) or precipitates (page 9, lines 14-16 and 26-27).  Since the treatment with the sodium sulfate solution would have resulted in an RNA precipitate that is to be removed, it would have 
A holding of obviousness is clearly required.

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson, Kav, and Eon-Duval as applied to claims 1-6, 10, and 11 above, and further in view of Quigley (Journal of Applied Microbiology. 2012. 113: 96-105. Previously cited) and Wesolowska-Andersen (Microbiome. 2014. 2:19. 11 pages. Previously cited).
As discussed above, Anderson in view of Kav and Eon-Duval renders obvious claims 1-6, 10, and 11.  The references differ from claim 12 in that they do not expressly disclose that the treatment with sodium sulfate in order to precipitate RNA (reading on the repurification of step (c) of instant claim 1) is carried out through a heat treatment.  Additionally, the references differ from claim 7 in that they do not expressly disclose that this heat treatment is carried out at 50 to 90°C.
Quigley compares seven different methods which have been designed or modified to extract total DNA from raw milk and raw milk cheese (Abstract, ‘Aims’ section).  The DNA extraction methods include a ‘Lytic’ method comprising using a breaking buffer and shaking a suspension with beads in a bead beater, followed by centrifugation (paragraph bridging pages 97 and 98).  Additionally, a study was conducted on one of the extraction methods, the method 
Wesolowska-Andersen discloses a systematic comparison of DNA extraction methods by two major collaborative efforts (abstract), specifically performing the study on human fecal samples (page 2, left column, last paragraph).  For the methods, the MetaHit method and the HMP method, comparable procedures for bead-beating were incorporated (page 2, left column, first full paragraph).  The MetaHit method comprised heat treatment at 70°C (page 2, right column, second full paragraph).  The HMP method comprised heat treating the bead solution at 65°C for 10 minutes and then 95°C for 10 minutes (page 2, last paragraph).  Additional heat treatment was also applied to samples undergoing the HMP procedure with the MoBIO DNA extraction kit (paragraph bridging pages 2 and 3).
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have included a heating step at 70°C when performing the precipitation of the RNA (reading on repurification) of the method rendered obvious by Anderson, Kav, and Eon-Duval.  One of ordinary skill in the art would have been motivated to do this in order to further increase plasmid DNA yield and quality, as would be expected in view of Quigley.  There would have been a reasonable expectation of success of precipitating RNA for 
A holding of obviousness is clearly required.

Response to Arguments
Applicant’s arguments, filed December 13, 2020, with respect to the rejection under 35 U.S.C. 102(a)(1) over Yu and the rejections under 35 U.S.C. 103 based on Yu have been fully considered and are persuasive.  In particular, Yu teaches a heat treatment for a step reading on step (a) of instant claims 1, 11, and 12, and Yu does not teach 1.0 to 5.0 M sodium sulfate for their step reading on step (c) of instant claims 1, 11, and 12.  Therefore, these rejections have been withdrawn. 
However, upon further consideration, new grounds of rejection under 35 U.S.C. 103 are made as necessitated by the amendment to claims 1, 11, and 12.

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444.  The examiner can normally be reached on 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






Sef
/SUSAN E. FERNANDEZ/            Examiner, Art Unit 1651                                                    

/DAVID W BERKE-SCHLESSEL/            Primary Examiner, Art Unit 1651